144 Ga. App. 662 (1978)
242 S.E.2d 330
PEPPERS
v.
THE STATE.
55047.
Court of Appeals of Georgia.
Submitted January 17, 1978.
Decided February 1, 1978.
Charles R. Adams, Jr., for appellant.
Walker P. Johnson, Jr., District Attorney, Thomas J. Mathews, Assistant District Attorney, for appellee.
BELL, Chief Judge.
Defendant was convicted of the attempted murder of his wife. Held:
*663 1. Defendant orally objected at trial to the admission of a state exhibit on the ground that it was obtained by an illegal search and seizure. By failing to file a written motion to suppress this evidence as required by Code Ann. § 27-313, defendant waived any objection to the evidence on this ground. Brannen v. State, 117 Ga. App. 69 (159 SE2d 476).
2. Defendant enumerates as error the admission of an incriminating statement over his objection that he did not make a knowing and intelligent waiver of his Miranda rights by reason of his intoxication at the time. No error exists. There was ample evidence to show that defendant was properly given a Miranda warning, that he was in sufficient possession of a rational intellect and a free will to understand his Miranda rights when given, and that the admission was otherwise freely and voluntarily given. See Allen v. State, 231 Ga. 17, 18 (2) (200 SE2d 106). The admission of this statement has not been shown to be clearly erroneous and this is binding on the appellate courts. Person v. State, 235 Ga. 814 (221 SE2d 587).
Judgment affirmed. Shulman and Birdsong, JJ., concur.